This is the second appeal in this cause. 212 Ala. 423,103 So. 40. The only point argued and insisted upon, in brief of counsel, is the soundness of the opinion on the former appeal in upholding the equity of the bill as against Franklin county. We are not unaware of the statute forbidding the conclusiveness of the former opinion upon this appeal, but, after a full consideration of the question upon this appeal, we adhere to the former opinion, and the decree of the law and equity court is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.